DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, 17-20 are allowed, renumbered 1-19. Claim 16 is cancelled.
Claims 1 and 17 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
 A computer-implemented method for adapting the layout of content to be printed on a print medium, the method comprising the steps of
receiving layout data defining the layout of the content to be printed, the layout data including size and alignment data for one or plural fields in which text and/or graphics are to be printed;
receiving text and/or graphics data to be printed for each of the fields; 
determining any blank areas within the fields and/or between fields that remain unused for printing in accordance with the received layout and text/graphics data, and that exceed a predetermined maximum size of blank areas, and
modifying the layout data so as to reduce said blank areas in accordance with the predetermined maximum size,
although there is a blank space between them in said step of modifying the layout data.
Eisenberg (US 5,895,475) teaches sticky back notes may be designed in a region displayed by a monitor of a data processing system. The region may be window which contains a layout area, a note design area, and a sample area. The layout area may have a plurality of note cells, wherein each note cell corresponds to a note to be designed and printed on a sheet of sticky back notes. The note design area is an area where a note may be designed. The sample area contains a sample note which may be imported to the note design area and/or to a note cell of the layout area during the design of notes to be printed on the sheet of sticky back notes.
However, Eisenberg does not teach the invention as claimed, especially determining any blank areas within the fields and/or between fields that remain unused for printing in accordance with the received layout and text/graphics data, and that exceed a predetermined maximum size of blank areas, and
modifying the layout data so as to reduce said blank areas in accordance with the predetermined maximum size,
wherein a layout parameter is configured to keep a distance between a particular pair of fields among the fields of a layout constant although there is a blank space between them in said step of modifying the layout data.
Chopra (US 2013/0128314) teaches a word processing document is repurposed to save paper and ink. An indication is received that a printout of a word processing document from a printer has been requested. Further, the content is segmented into one or more regions according to a set of grouping rules, the set of grouping rules defining a region has having at least one 
However, Chopra does not teach the invention as claimed, especially determining any blank areas within the fields and/or between fields that remain unused for printing in accordance with the received layout and text/graphics data, and that exceed a predetermined maximum size of blank areas, and
modifying the layout data so as to reduce said blank areas in accordance with the predetermined maximum size,
wherein a layout parameter is configured to keep a distance between a particular pair of fields among the fields of a layout constant although there is a blank space between them in said step of modifying the layout data.
 Iwasaki (US 2013/0113174) teaches a layout apparatus recognizes a blank area in a layout area in which first contents have been laid out and controls a layout in the blank area in which second contents are to be laid out based on the recognized blank area. 
However, Iwasaki does not teach the invention as claimed, especially determining any blank areas within the fields and/or between fields that remain unused for printing in accordance with the received layout and text/graphics data, and that exceed a predetermined maximum size of blank areas, and

wherein a layout parameter is configured to keep a distance between a particular pair of fields among the fields of a layout constant although there is a blank space between them in said step of modifying the layout data.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675